Woods, C. J.,
delivered the opinion of the court.
1. It appears from the transcript of the evidence introduced on the trial in the court below that the note of $937.69, charged up against appellant in his itemized account with Gad-dis for the year 1890, was the balance due from appellant to Gaddis on his store account for the year 1889, and, for that year, confessedly, Gaddis failed to pay the proper amount of his privilege tax. This item was then uncollectible by reason of the vice which inhered in it, and it has so remained despite *394all the renewals of it, and despite all the transmutations of mere form which it has undergone.
2. The four notes executed on February 18, 1892, for the sums of $770.55, $480, $520, and $560, respectively, are all tainted with usury, and this is plainly manifested by the evidence of Gaddis himself on his examination as a witness on the trial of the case below.

Reversed.